Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastrow (U.S. Publication No. 20210295833).
Regarding claim 1, Rastrow discloses a method for employing wakeword-less speech communication ([0016] – wakewordless interrupt, comprising:
receiving, by a processing unit including at least one processor coupled to a non-transitory processor-readable medium storing processor-executable code, first speech data representative of first audio from a first user of a plurality of users (Figure 12B – Detect speech 1226; Figure 19 – Controller(s)/Processor(s) 1904, Memory 1906, Storage 1908);
buffering the first speech data ([0028] - While in wakeword detection mode, the device may continuously buffer, process, and, if the wakeword is not detected, discard captured audio);
applying first intent recognition to the first speech data ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent);
and opening at least one audio communication channel based upon the application of first intent recognition, such that a first communication unit of the first user is communicatively connected, through a network platform, with at least one second communication unit of a second user of the plurality of users ([0033] - A device 110 local to a user 5 and one or more server(s) included in remote system 120 may communicate across one or more network(s) 199 [0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.).
Regarding claim 2, Rastrow discloses the method, wherein the buffering of the first speech data is determined as a function of at least one of a first user's interactions with the first communications unit and a behavior of the plurality of the users ([0039] - the device 110 may determine whether device directed speech is detected using at least one classifier. For example, the classifier may consider a variety of information, including a volume level of the speech (e.g., whether the speech is louder or quieter than normal speech), speaker identification (e.g., identification data) corresponding to the speech, which may be determined using voice recognition, image data, and/or other techniques known to one of skill in the art, emotion detection (e.g., emotion data) corresponding to the speech (e.g., whether the speech is animated or quiet, for example), a length of time between when the output audio begins and when the speech is detected, and/or the like without departing from the disclosure).
Dependent claims 9 and 16 are analogous in scope to claims 2, and are rejected according to the same reasoning.

Regarding claim 3, Rastrow discloses the method, wherein the application of first intent recognition includes determining the first user's behavior ([0039] - the device 110 may determine whether device directed speech is detected using at least one classifier. For example, the classifier may consider a variety of information, including a volume level of the speech (e.g., whether the speech is louder or quieter than normal speech), speaker identification (e.g., identification data) corresponding to the speech, which may be determined using voice recognition, image data, and/or other techniques known to one of skill in the art, emotion detection (e.g., emotion data) corresponding to the speech (e.g., whether the speech is animated or quiet, for example), a length of time between when the output audio begins and when the speech is detected, and/or the like without departing from the disclosure).
Dependent claims 10 and 17 are analogous in scope to claims 3, and are rejected according to the same reasoning.
Regarding claim 4, Rastrow discloses the method, wherein the first user's behavior is determined as a function of at least one of a duration of the first speech, distribution of pauses, and proximity to a microphone receiving the first speech ([0039] - the device 110 may determine whether device directed speech is detected using at least one classifier. For example, the classifier may consider a variety of information, including a volume level of the speech (e.g., whether the speech is louder or quieter than normal speech), speaker identification (e.g., identification data) corresponding to the speech, which may be determined using voice recognition, image data, and/or other techniques known to one of skill in the art, emotion detection (e.g., emotion data) corresponding to the speech (e.g., whether the speech is animated or quiet, for example), a length of time between when the output audio begins and when the speech is detected, and/or the like without departing from the disclosure).
Dependent claim 11 is analogous in scope to claim 4, and is rejected according to the same reasoning.
Regarding claim 5, Rastrow discloses the method, wherein the application of first intent recognition further includes recognizing the first user's specific intent and a name of at least one user of the plurality of users ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent. [0079] - The profile storage 270 may include one or more user profiles, with each user profile being associated with a different user identifier).
Dependent claims 12 and 18 are analogous in scope to claims 5, and are rejected according to the same reasoning.
Regarding claim 6, Rastrow discloses the method, further comprising: sending the first speech data through the at least one audio communication channel ([0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.).
Dependent claims 13 and 19 are analogous in scope to claims 6, and are rejected according to the same reasoning.
Regarding claim 7, Rastrow discloses the method, further comprising:
receiving second speech data representative of second audio from the first user and indicative of the first user's intent to close the at least one audio communication channel (Figure 12B – Detect speech 1226 [0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent. [0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.);
applying second intent recognition to second speech data ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent);
sending second speech data through the at least one audio communication channel ([0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.);
and closing the at least one audio communication channel based upon the application of second intent recognition, such that the first communication unit and the at least one second communication unit are communicatively disconnected ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent [0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc. A skill component 290 may operate in conjunction between the remote system 120 and other devices such as the device 110 or skill server (s) 125 in order to complete certain functions. Inputs to a skill component 290 may come from various interactions and input sources).
Dependent claims 14 and 20 are analogous in scope to claims 7, and are rejected according to the same reasoning.
Regarding claim 8, Rastrow discloses a communication unit employing wakeword-less speech ([0016] – wakewordless interrupt), comprising:
a processing unit of a first communications unit, including at least one processor coupled to a non-transitory processor-readable medium storing processor-executable code(Figure 19 – Controller(s)/Processor(s) 1904, Memory 1906, Storage 1908), configured to:
receive first speech data representative of first audio from a first user of a plurality of users (Figure 12B – Detect speech 1226);
buffer the first speech data ([0028] - While in wakeword detection mode, the device may continuously buffer, process, and, if the wakeword is not detected, discard captured audio);
apply first intent recognition to the buffered first speech data ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent);
and 16Attorney Docket No. 073667-00003open at least one audio communication channel based upon the application of first intent recognition, such that the first communication unit of the first user is communicatively connected, through a network platform, with at least one second communication unit of a second user of the plurality of users ([0033] - A device 110 local to a user 5 and one or more server(s) included in remote system 120 may communicate across one or more network(s) 199 [0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.).
	Regarding claim 15, Rastrow discloses a wakeword-less speech communication network ([0016] – wakewordless interrupt), comprising:
a network platform ([0033] - A device 110 local to a user 5 and one or more server(s) included in remote system 120 may communicate across one or more network(s) 199);
and a plurality of communication units communicatively connected to the platform, where each communication unit of the plurality of communication units is comprised of ([0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.):
a microphone configured to receive first audio representative of speech of a first user of a plurality of users, a speaker configured to present second audio representative of speech of at least one second user of the plurality of users, and a processing unit, including at least one processor coupled to a non- transitory processor-readable medium storing processor-executable code (Figure 1 - Microphone(s) 114, Loudspeaker(s) 116 Figure 19 – Controller(s)/Processor(s) 1904, Memory 1906, Storage 1908), configured to:
receive first speech data representative of the first audio (Figure 12B – Detect speech 1226);
buffer the first speech data ([0028] - While in wakeword detection mode, the device may continuously buffer, process, and, if the wakeword is not detected, discard captured audio);
apply first intent recognition to the buffered first speech data ([0071] - The NLU component 260 determines an intent (e.g., intent data) representing an action that a user desires be performed as well as pieces of the input text data that allow a device (e.g., the device 110, the remote system 120, the skill server(s), etc.) to execute the intent);
and open at least one audio communication channel based upon the application of first intent recognition, such that 18Attorney Docket No. 073667-00003 a first communication unit of the first user is communicatively connected, through the network platform, with at least one second communication unit of a second user of the plurality of users ([0033] - A device 110 local to a user 5 and one or more server(s) included in remote system 120 may communicate across one or more network(s) 199 [0074] - a communications skill component may enable the system to perform messaging or multi-endpoint communications, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mont-Reynaud (U.S. Publication No. 20180301151) teaches managing agent engagement in a man-machine dialog. Rajan (U.S. Patent No. 10971151) teaches systems, methods, and storage media for performing actions in response to a determined spoken command of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658